DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 01/09/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Drawings
FIG. 1A and FIG. 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2013/0209023 A1 to Prosyk (hereinafter “Prosyk”) in view of Patent Pub. No. US 2013/0243364 A1 to Kanno et al. (“Kanno”).  Kanno was cited by applicant in the IDS. 
In re claim 1, Prosyk discloses, see Fig. 2 and Fig. 7, a semiconductor Mach-Zehnder optical modulator, comprising: an input waveguide (Fig. 7); an optical demultiplexer (12) for demultiplexing light inputted from the input waveguide; first and second arm waveguides (15A,15B) for wave-guiding the light demultiplexed by the optical demultiplexer (12); an optical multiplexer (16) for multiplexing the light wave-guided through the first and second arm waveguides (15A,15B), respectively; and an output waveguide for outputting the light demultiplexed by the optical demultiplexer (12), wherein the first and second arm waveguides (15A,15B) have a waveguide structure in which a semiconductor substrate (Fig. 2, 25) has thereon a first conductive semiconductor clad layer (Fig. 2, N), a non-doped semiconductor core layer (Fig. 2, i), and a second conductive semiconductor clad layer (Fig. 2, P) formed by being layered consecutively, the semiconductor Mach- Zehnder optical modulator comprising: 
a first signal electrode (13A) formed in parallel with the first arm waveguide (15A); 

a plurality of first phase modulation electrodes (14A) that are branched from the first signal electrode (13A) and that are provided on the first arm waveguide (15A) in a discrete manner along the first signal electrode (13A); 
a plurality of second phase modulation electrodes (14B) that are branched from the second signal electrode (13B) and that are provided on the second arm waveguide (15B) in a discrete manner along the second signal electrode (13B); 
a first ground electrode (FIG. 6A, G) parallelly provided along the first signal electrode (13A); 
a second ground electrode (G2) parallelly provided along the second signal electrode (13B); and wherein:  
a differential signal is inputted to or outputted from the first signal electrode (13A) and the second signal electrode (13B). See paragraphs [0030]-[0035] of Prosyk for further details. 

Thus, Prosyk only differs from claim 1 in that he does not teach a plurality of connection wirings to connect the first ground electrode (G1) and the second ground electrode (G2) among a plurality of points, the plurality of connection wirings adjacent to one another are provided with an interval 1/4 times or less smaller than the wavelength of a signal propagated through the first and second signal electrodes (13A, 13B).

Kanno, on the other hand, discloses a similar optical modulator in his FIG. 3 that includes a plurality of connection wirings (51) to connect a first ground electrode (41) and a second ground electrode (42) among a plurality of points, the plurality of connection wirings (51) adjacent to See paragraphs [0028]-[0029] of Kanno.  

In order to suppress crosstalk and/or stabilize a modulation characteristic, the optical modulator of Prosyk would have been modified to include the plurality of connection wirings (51) of Kanno to connect the first ground electrode (G1) and the second ground electrode (G2) of Prosyk among a plurality of points, and the plurality of connection wirings (51) adjacent to one another would have been provided with the same interval L taught by Kanno, thereby obtaining the invention specified by claim 1. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Prosyk combined with Kanno.

In re claim 2, the connection wiring (51) of Kanno is comprised of a wire as seen in his FIG. 3.

In r claim 3, as seen in Fig. 7 of Prosyk, the first and second phase modulation electrodes (14A, 14B) have, at the lower/bottom side thereof, the first and second arm waveguides (15A,15B).

In re claim 4, it is fairly suggested in paragraph [0007] of Prosyk that only the portion (22A/22B) of the semiconductor clad layer (P) underneath the phase modulation electrode (14A, 14B) needs to be “highly doped”.  Thus, to save costs and/or manufacturing steps, it would have been further obvious to include a non-doped portion of the semiconductor clad layer (P) on the part of the 

In re claim 5, one of the first conductive semiconductor clad layer (N) and the second conductive semiconductor clad layer (P) of Prosyk is comprised of a n-type semiconductor and the other is comprised of a p-type semiconductor.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prosyk in view of Kanno as applied to claim 1 above, and further in view of Japanese Patent document no. JP 2017-3669 A to Ozaki et al. (“Ozaki”).  The Ozaki document was cited by applicant in the IDS and included an English translation.
In re claim 6, Prosyk in view of Kanno only differs in that Prosyk does not discloses
the first conductive semiconductor clad layer (N) and the second conductive semiconductor clad layer (P) are both comprised of a n-type semiconductor and his waveguide structure has a configuration in which: 
a third conductive semiconductor clad layer comprised of a p-type semiconductor is further formed between the non-doped semiconductor core layer (i) and the first conductive semiconductor clad layer (N) or between the non-doped semiconductor core layer (i) and the second conductive semiconductor clad layer (P). 

Ozaki, on the other hand, discloses an optical modulator, see Figure 3, comprising a first conductive semiconductor clad layer (7c) and a second conductive semiconductor clad layer (7b) 
a third conductive semiconductor clad layer (7d) comprised of a p-type semiconductor is further formed between a non-doped semiconductor core layer (7a) and the second conductive semiconductor clad layer (7b).  The optical modulator of Ozaki is said “to reduce propagation loss of a microwave, achieve impedance matching and velocity matching, simultaneously, and can further achieve higher speed and lower driving voltage”. 

In order to reduce propagation loss of a microwave, achieve impedance matching and velocity matching, simultaneously, and/or further achieve higher speed and lower driving voltage, the optical modulator of Prosyk in view of Kanno would have been modified to have the waveguide configuration taught by Ozaki, thereby obtaining the invention specified by claim 6. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Prosyk combined with Kanno, and further in view of Ozaki.

In re claim 7, at least a part of the non-doped semiconductor core layer (7a) of Yamazaki has a multiple quantum well layer structure.  Therefore, the invention specified by claim 7 is considered obvious for the same reason mentioned with respect to claim 6.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prosyk in view of Kanno as applied to claim 1 above, and further in view of Patent Pub. No. document no. US 2015/0261059 to Yamazaki et al. (“Yamazaki”).  
In re claim 8, Prosyk in view of Kanno only differs in that neither teaches polarization multiplexing IQ modulator configured by parallelly arranging four semiconductor Mach-Zehnder optical modulators. Yamazaki, on the other hand, teaches a polarization multiplexing IQ modulator (1200) configured by parallelly arranging four semiconductor Mach-Zehnder optical modulators.  See paragraphs [0062]-[0063] of Yamazaki. 

In order to provide polarization multiplexing, the optical modulator of Prosyk in view of Kanno would have been duplicated to have the parallel modulator configuration taught by Yamazaki, thereby obtaining the invention specified by claim 8. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 8 in view of Prosyk combined with Kanno, and further in view of Yamazaki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
January 13, 2021